UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1678



OMAR SALEM HELABI,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION     SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-563-431)


Submitted:   November 9, 2001          Decided:     November 20, 2001


Before WIDENER, WILKINS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenneth F. Liberstein, Washington, D.C., for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, David V. Bernal, Assis-
tant Director, Nelda C. Reyna, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Omar Salem Helabi, a native and citizen of Yemen, petitions

this court for review of a final order of the Board of Immigration

Appeals denying his application for asylum. After a through review

of the record, we find that substantial evidence supports the

Board’s conclusion that Helabi did not qualify for asylum because

he was “firmly resettled” in Saudi Arabia prior to coming to the

United States.   See § 8 C.F.R. 208.14(a)(2) (2001); Mussie v. INS,

172 F.3d 329, 331-32 (4th Cir. 1999).    Accordingly, the petition

for review is denied.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2